DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Acknowledgement is made of the filing of this application as a continuation of US Patent Application Number 15/461,339 (now USPN 10,612,492).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/05/2020 has been considered.
Drawings
The drawings submitted on 3/04/2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an antioxidant, a processing aid, a plasticizer and a co-agent, which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, claim 1 is directed to a precursor composition, which is described in paragraph [0016] as meaning the composition that is cured to form the insulation and which “includes the EPDM, an antioxidant, one or more fillers, a flame retardant, a processing said, a plasticizer, a co-agent, and a curative.” The composition of claim 1 has the EPDM, the one or more fillers (zinc oxide and silica, see para [0021]), the flame retardant (solid chlorinated paraffin, see para [0022]) and the curative, but it does not have the antioxidant, the processing aid, the plasticizer and the co-agent, all of which are essential and necessary in the definition of the precursor composition. Applicant has not provided enablement for a precursor composition of the insulation missing an antioxidant, a processing aid, a plasticizer and/or a co-agent.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The measurement unit “part” recited in these claim is ambiguous as it is unclear if it stands for weight percent (relative to 100 parts by weight of the composition), volume 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0210770 A1 to Nadeau et al.
Regarding claim 1, Nadeau discloses a precursor composition comprising, before cure, a rubber component such as EPDM, a plasticizer oil, active fillers such as zinc oxide and stearic acid, inactive fillers such as carbon black and silica, fire-retarding agent such as chlorinated paraffin wax, and a curative which can be peroxide-based [0013]. Nadeau therefore teaches all the features of claim 1. While Nadeau fails to provide an example employing chlorinated paraffin wax and silica (instead of carbon black), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art exemplary composition by, say, replacing carbon black with silica and employing a chlorinated paraffin wax as a fire-retarding agent, because the modification represents nothing more than a routine and non-consequential variation within the prior art inventive scope.
Allowable Subject Matter
Claims 9-15 and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to claim 9 is US 6,606,852 B1 to Harvey et al., which discloses a similar composition but without the solid chlorinated paraffin. Instead, the .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/VU A NGUYEN/Primary Examiner, Art Unit 1762